Name: Commission Regulation (EEC) No 641/92 of 13 March 1992 on rules of application of Council Regulation (EEC) No 478/92 for annual Community tariff quotas of dog or cat food and fish food, originating in, and coming from the Faroe Islands
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  tariff policy;  marketing;  trade policy
 Date Published: nan

 14. 3. 92 Official Journal of the European Communities No L 69/23 COMMISSION REGULATION (EEC) No 641/92 of 13 March 1992 on rules of application of Council Regulation (EEC) No 478/92 for annual Community tariff quotas of dog or cat food and fish food, originating in, and coming from the Faroe Islands sion Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (4), as last amended by Regulation (EEC) No 337/92(0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The provisions of this Regulation shall apply to imports under the arrangements laid down in Article 1 of Regula ­ tion (EEC) No 478/92 of products falling within CN codes 2309 10 11 and ex 2309 90 41 , originating in, and coming from the Faroe Islands. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 478/92 of 25 February 1992 opening an annual Community tariff quota for dog or cat food, put up for retail sale and falling within CN code 2309 10 11 and an annual Community tariff quota for fish food falling within CN code ex 2309 90 41 , originating in the Faroe Islands ('), and in particular Article 2 thereof, Whereas all Community importers should have access to the annual quotas of 1 000 tonnes of dog or cat food and 5 000 of fish food and an import levy of ECU 0 per tonne should be applied without interruption each year until the quotas are exhausted ; Whereas this will require close cooperation between the Member Sates and the Commission, which must be able, in particular, to monitor the depletion of the quotas and inform the Member States accordingly ; Whereas provision should be made for import licences for the products in question and within the framework of the said quantities to be issued after a reflection period and subject to, where appropriate, a uniform percentage reduc ­ tion in the quantities applied for ; Whereas, in particular, the origin of products should be ensured by making the issue of import licences condi ­ tional on presentation of documents made out by the authorities of the Faroe Islands ; Whereas the information to be included in applications for licences and the licences themselves, by way of dero ­ gation from Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certifi ­ cates for agricultural products (2), as last amended by Regulation (EEC) No 1 599/90 (3) should be laid down ; Whereas efficient management of the quotas requires the security for import licences to be set at ECU 25 per tonne, by way of derogation from Article 12 of Commis ­ Article 2 To be valid the application for an import licence must be accompanied by the original of an EUR 1 certificate issued for the products in question by the competent authority of the Faroe Islands. Article J 1 . Applications for licences to import against the quan ­ tities set by Regulation (EEC) No 478/92 shall be lodged with the competent authority of any Member State on the first working day of each week, before 1 p.m., Belgian time. They shall : (a) in the case of products falling within CN code 2309 10 11 , be for a quantity of not less than five tonnes and not more than 200 tonnes by weight ; (b) in the case of products falling within CN code ex 2309 90 41 , be for a quantity of not less than five tonnes and not more than 1 000 tonnes by weight. 2. Member States shall transmit the applications for import licences to the Commission by telex not later than 6 p.m., Belgian time, on the day on which they are lodged. (&gt;) OJ No L 55, 29. 2. 1992, p. 2. 0 OJ No L 331 , 2. 12. 1988 , p . 1 . 3) OJ No L 151 , 15. 6 . 1990, p. 29. (4) OJ No L 94, 7. 4. 1989, p. 13. 0 OJ No L 36, 13. 2. 1992, p. 15. 14. 3. 92No L 69/24 Official Journal of the European Communities  AbschÃ ¶pfungsfrei (Artikel 4 der Verordnung (EWG) Nr. 641 /92)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ¼Ã ·Ã ´Ã ­Ã ½ [Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 641/92]  Zero levy (Article 4 of Regulation (EEC) No 641 /92)  Prelevement « zero » [article 4 du rÃ ¨glement (CEE) n0 641 /921  Prelievo « 0 » [articolo 4 del regolamento (CEE) n. 641 /921  Nulheffing (artikel 4 van Verordening (EEG) nr. 641 /92) 3 . On the following Friday, at the latest, the Commis ­ sion shall determine and notify the Member States by telex to what extent licence applications can be met. 4. Without prejudice to paragraph 3, licences shall be issued on the fifth working day following that on which the application was lodged. Article 21 (1 ) of Regulation (EEC) No 3719/88 notwithstanding, the period of validity of the licence shall run from its actual day of issue. 5. Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantity admitted to free circulation may not be higher than that entered in sections 17 and 18 of the import licence. The figure '0' shall accordingly be entered in section 19 of the licence. Article 4 For products to be imported subject to a zero levy, as laid down in Article 1 of Regulation (EEC) No 478/92, the import licence application and the licence itself shall show (a) in section 8, the name of the country of origin of the product The licence shall impose an obligation to import from that country ; (b) in section 24, one of the following indications :  Direito nivelador zero [artigo 4? do Regulamento (CEE) n? 641 /921. Article 5 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security rate for import licences covered by this Regulation shall be ECU 25 per tonne.  ExacciÃ ³n reguladora cero [artÃ ­culo 4 del Regla ­ mento (CEE) n ° 641 /92] Article 6 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.  Importafgift 0 ECU/t (artikel 4 i forordning (EÃF) nr. 641 /92) This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1992. For the Commission Ray MAC SHARRY Member of the Commission